Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 5-2-20 have been accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 19-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Benitez et al. (US 2018/0003862).
Regarding claim 15, Benitez (Fig. 15 and 19) discloses a light guide (1910 in Fig. 19, and using Fig. 15 to more clearly show the optical paths) for an imaging apparatus for generating a virtual image (supplied to the eye 1902) from an initial image (from 1901) with at least two different initial image field regions (shown more clearly in Fig. 15, a first field region from 1506 to 1507 on the top of 1501, and a second field region corresponding to 1508 on the bottom of 1501, see also “digital display 1501 is placed for this 2-fold configuration in the same position as in FIG. 12” in [0119], and then “1208 to be divided into two clusters, one for each of the upper and lower lenslets” as discussed in [0115]), the light guide comprising:
an input coupling structure (including 1502) that couples beams coming from the initial image into the light guide (discussed in [0119], the image from 1501 enters the light guide via 1502); and
an extensive output coupling structure (including part of 1502 and 1505, as well as 1504)  that couples the beams that were coupled into the light guide out of the light guide (discussed in [0119], the light rays are reflected off of 1502 and 1505 and are then “directed towards the eye”), the extensive output coupling structure comprising at least two partial faces (while only two faces 1505 are shown in Fig. 15, one above and one below 1511, Fig. 19 shows where there are four partial faces), wherein each partial face is assigned to a different one of the initial image field regions (seen in Fig. 15, the top and bottom images of 1501 are applied to different faces 1505) and couples out the beams coming from a corresponding one of the initial image field regions (rays 1506, 1507, and 1508 can be traced from the display 1501 to the eye 1517 through the various reflections in Fig. 15), wherein the partial faces of the output coupling structure are tilted with respect to one another (Fig. 19 shows each of the four sections 1905, 1906, 1907 and 1908 are tilted with respect to each other, however Fig. 15 also shows two sections of 1505 tilted with respect to each other), and
wherein the partial faces of the output coupling structure are tilted about two non-parallel axes (shown in Fig. 19, each of 1905, 1906, 1907 and 1908 are tilted with respect to each other, and for example, 1906 is tilted to the left while 1907 is tilted to the right about a first “left/right” axis, and additionally 1906 is tilted to the rear while 1907 is tilted to the front about a second “front/back” axis from the perspective shown in Fig. 19).

Regarding claim 16, Benitez discloses a light guide as discussed above, wherein the non-parallel axes about which the output coupling faces are tilted with respect to one another are perpendicular to the output coupling direction (as discussed above, from the perspective of Fig. 19, the two axis are a “left/right” axis and a “front/back” axis, which are both perpendicular to the “up/down” axis output direction, shown by the eye 1902 beneath the light guide 1910).

Regarding claim 17, Benitez discloses a light guide as discussed above, wherein each partial face of the output coupling structure is a reflective face (eg. called a “metalized part 1505,” the “reflection” also discussed in [0119]).

Regarding claim 19, Benitez discloses a light guide as discussed above, wherein the output coupling structure has an imaging function (as discussed above, the output coupling structure includes 1504, which helps refract the image, see [0119]).

Regarding claim 20, Benitez discloses a light guide as discussed above, wherein the output coupling structure has a light-converging function (seen in Fig. 15, the light is focused from the larger area of 1504 to the comparatively smaller pupil, also discussed in [0119]).

Regarding claim 21, Benitez discloses a light guide as discussed above, wherein, in addition to the output coupling structure, the light guide comprises a further reflective element (1503), wherein the further reflective element has an imaging function (1503 provides internal reflection of the image in the light guide, see “reflection on mirrored surface 1503” as discussed in [0119]).

Regarding claim 22, Benitez discloses a light guide as discussed above, wherein, in addition to the output coupling structure, the light guide comprises a further reflective element (1503), wherein the further reflective element has an imaging function (1503 provides internal reflection of the image in the light guide, see “reflection on mirrored surface 1503” as discussed in [0119]).

Regarding claim 23, Benitez discloses a light guide as discussed above, wherein an intermediate image is generated in the light guide between the input coupling structure and the output coupling structure (for example, an intermediate image is formed on 1503, after being refracted when passing through 1502, see [0119]).

Regarding claim 24, Benitez discloses a light guide as discussed above, wherein the light guide further comprises:
a rear face (1504) that faces an eye of a user (eye 1517 shown in Fig. 15);
a front face (1502) that faces away from the eye of the user (facing to the left in Fig. 15); and
a perimeter face connecting the rear face to the front face (shown best in the 3D views, eg. in Fig. 19, the perimeter face includes the other sides of the light guide, and includes face 1503), wherein the input coupling structure is arranged in the light guide such that the beams can be coupled in via the perimeter face (shown in Fig. 15, light beams that enter through 1502 are directed towards and reflected off of 1503, see also [0119]).

Regarding claim 25, Benitez discloses an imaging apparatus for generating a virtual image (directed to the eye 1517) with an image generator (1501) having at least two image generator sections (as discussed above, four sections 1905, 1906, 1907, and 1908 shown in Fig. 19) for representing at least two initial image field regions of an initial image (called “clusters”, eg. the top and bottom half of 1501 seen in Fig. 15, see also “digital display 1208 to be divided into two clusters, one for each of the upper and lower lenslets” as discussed in [0115]) and the light guide as discussed above (see the discussion above regarding claim 15).

Regarding claim 26, Benitez discloses an imaging apparatus as discussed above, wherein the image generator sections are offset with respect to one another (as seen in Fig. 15, the first section above 1511, is vertically offset from the second section, which is below 1511).

Regarding claim 27, Benitez discloses an imaging apparatus as discussed above, wherein the image generator sections are formed by mutually separate displays (discussed in [0115], “The physical display 1208 can then be divided into two separate displays”).

Regarding claim 28, Benitez discloses a head-mounted display (HMD) comprising the imaging apparatus discussed above (“head mounted display” discussed in [0023], “HMD” also discussed in [0142]).

Regarding claim 29, Benitez discloses a HMD as discussed above, which is configured as smartglasses (called “Immersive compact display glasses” in [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Benitez (Fig. 19) as applied to claim 15 above, and further in view of a second embodiment of Benitez (Fig. 23).
Regarding claim 18, Benitez (Fig. 19) discloses a light guide as discussed above, however the embodiment of Fig. 19 of Benitez fails to teach or suggest wherein each partial face of the output coupling structure is a faceted reflective face comprising a smooth base face and facets that are inclined with respect to the base face, wherein the facets of the two partial faces are tilted with respect to one another.
A second embodiment of Benitez (Fig. 23) discloses a light guide wherein each partial face of the output coupling structure (eg. the a first partial face on the top of half of Fig. 23 above the dotted line, similar to 2212 in Fig. 22, and a second partial face on the bottom) is a faceted reflective face comprising a smooth base face (eg. the face on the right side of 2303, which is vertical and smooth) and facets that are inclined with respect to the base face (the left face of 2303 is a “faceted surface 2304” as discussed in [0130], also seen in Fig. 23), wherein the facets of the two partial faces are tilted with respect to one another (seen in Fig. 23, the upper facets are tilted diagonally from top right to bottom left, while the lower facets are tilted diagonally from lower right to upper left).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Benitez (Fig. 19) to include the facets on the partial faces as taught by the second embodiment of Benitez (Fig. 23) because this allows for correcting a user’s vision defects (see [0129]) while a Fresnel lens “will not significantly increase the overall system thickness” (see [0128]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691